

114 HRES 832 IH: Supporting the goals and ideals of National Clinicians HIV/AIDS Testing and Awareness Day, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 832IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Maxine Waters of California (for herself, Ms. Lee, Mr. Grijalva, Ms. Kelly of Illinois, Mr. McDermott, Mrs. Beatty, Ms. Jackson Lee, Mr. Lewis, Ms. Norton, Ms. Wilson of Florida, Mr. Hastings, Mr. McGovern, Mr. Foster, Mr. Payne, Mr. Takano, Ms. Adams, and Mr. Serrano) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Clinicians HIV/AIDS Testing and Awareness Day, and for
			 other purposes.
	
 Whereas HIV/AIDS is a devastating epidemic that continues to spread in communities throughout the United States;
 Whereas more than 1,800,000 people in the United States have been infected by HIV/AIDS since the first cases were reported 35 years ago;
 Whereas there are more than 1,200,000 people living with HIV/AIDS in the United States today; Whereas every year in the United States there are approximately 50,000 new HIV infections and approximately 14,000 deaths among people diagnosed with AIDS;
 Whereas every 91⁄2 minutes another person in the United States becomes infected with HIV; Whereas President Barack Obama released the National HIV/AIDS Strategy on July 13, 2010, in order to refocus attention on the domestic HIV/AIDS epidemic;
 Whereas the National HIV/AIDS Strategy focuses on three major goals, including reducing the number of new HIV infections, increasing access to care and improving health outcomes for people living with HIV and AIDS, and reducing HIV-related health disparities;
 Whereas HIV/AIDS is spreading rapidly among women, young people, and racial minorities, all of which are demographic groups that were not considered to be at significant risk of HIV infection during the early years of the epidemic;
 Whereas women account for 20 percent of new HIV infections in the United States; Whereas African-Americans account for 44 percent of new HIV infections, although only 12 percent of the population as a whole is Black;
 Whereas Hispanic-Americans account for 21 percent of new HIV infections, although only 16 percent of the population as a whole is Hispanic;
 Whereas Asian-Americans account for 2 percent of new HIV infections, and American Indians/Alaska Natives, Native Hawaiians/Pacific Islanders, and individuals of multiple races together account for an additional 2 percent;
 Whereas African-American women account for 64 percent of new HIV infections among women; Whereas people of color account for 69 percent of new HIV infections;
 Whereas about 13 percent of the people living with HIV/AIDS in the United States do not know they are infected;
 Whereas the Centers for Disease Control and Prevention's guidelines for HIV screening in health care settings recommend routine HIV testing for all patients between the ages of 13 and 64, regardless of risk factors;
 Whereas individuals are more likely to act responsibly and protect themselves and other persons in the community when they know their HIV status;
 Whereas encouraging people to be tested for HIV is a critical element in HIV/AIDS prevention and treatment efforts;
 Whereas individuals who are HIV-positive must learn their status in order to obtain counseling on managing their health, access appropriate medical and social services, begin life-prolonging treatment, and take actions to avoid spreading the virus to others;
 Whereas physicians, physician assistants, nurses, dentists, and other clinicians play a vital role in providing access to HIV/AIDS awareness, testing, treatment, and referral services, and in encouraging patients to get tested for HIV;
 Whereas Howard University College of Medicine has declared July 21, 2016, to be the ninth annual National Clinicians HIV/AIDS Testing and Awareness Day in an effort to encourage clinicians nationwide to become actively involved in HIV/AIDS awareness, testing, treatment, and referral services;
 Whereas a diverse group of organizations representing communities affected by HIV/AIDS have partnered with Howard University College of Medicine to promote the goals and ideals of National Clinicians HIV/AIDS Testing and Awareness Day;
 Whereas the ninth annual National Clinicians HIV/AIDS Testing and Awareness Day will give all physicians, physician assistants, nurses, dentists, and other clinicians an opportunity to get personally involved in the fight against HIV/AIDS by taking an HIV test, personally demonstrating the importance as well as the ease of HIV testing;
 Whereas the National Clinicians HIV/AIDS Testing and Awareness Day will be a call to action to clinicians nationwide to lead the way in dispelling the myths and stigma associated with HIV testing and become vocal advocates for patients and communities; and
 Whereas the National Clinicians HIV/AIDS Testing and Awareness Day will encourage clinicians to become actively involved in HIV/AIDS awareness, testing, treatment, and referral services: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of the ninth annual National Clinicians HIV/AIDS Testing and Awareness Day;
 (2)encourages primary care physicians and other clinicians nationwide to become actively involved in HIV/AIDS awareness, testing, treatment, and referral services;
 (3)encourages the media to observe the ninth annual National Clinicians HIV/AIDS Testing and Awareness Day by educating clinicians about the important role they play in providing access to HIV/AIDS awareness, testing, treatment, and referral services and by educating clinicians and the public about the benefits of HIV testing; and
 (4)encourages individuals to get tested for HIV and educate themselves about the prevention and treatment of HIV/AIDS.
			